298 S.E.2d 384 (1983)
Rose T. ROBERTS and husband, James Roberts
v.
DURHAM COUNTY HOSPITAL CORPORATION and James E. Davis.
No. 273PA82.
Supreme Court of North Carolina.
January 11, 1983.
McCain, Essen & Orcutt by Jeff Erick Essen and Grover C. McCain, Jr., Chapel Hill, for plaintiffs-appellants.
Young, Moore, Henderson & Alvis by Walter E. Brock, Jr., and Edward B. Clark, Raleigh, for defendant-appellee James E. Davis.
Haywood, Denny & Miller by George W. Miller, Jr., and Michael W. Patrick, Durham, for defendant-appellee Durham County Hosp. Corp.
PER CURIAM.
AFFIRMED.
MARTIN, J., took no part in the decision of this case.